Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is being considered by the examiner.
Drawings
The drawing submitted on 10/30/2019 is considered by the examiner. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Hong  et al. (US 2020/00241486 A1) teach: receive an input via the user interface; determine a task including plural actions based on the input; execute a first action among the plural actions of the determined task; obtain context information related to the task while executing the first action; determine at least one first threshold associated with the first action based at least in part on the obtained context information; and determine the result of the first action based on the execution of the first action being completed based on the at least one first threshold.
The prior art of record Thomson et al(US 2020/0175961 A1) teach: Once a matching previous communication session or portion of a previous communication session has been detected, a transcription or a portion of a transcription of the previous communication session may be used as a candidate transcription of the current communication session. In some embodiments, the candidate transcription may be used to caption at least part of the current communication session. 
The prior art of record Chino (US 2003/0216912 A1) teach: [0028] The dictionary storage unit 104 stores a dictionary used when the decode process is executed with respect to the reference pattern such as a phoneme or a word by the decoder unit 103. The control unit 105 controls the input unit 101, the analysis unit 102, the decoder unit 103, the dictionary storage unit 104, the history storage unit 106, the interval compare unit 107 and the emphasis detector unit 108 to perform the speech recognition.
The prior art of record Li et al.(CN 112750465 X) teach: The lexical richness is used for counting the occurrence times and frequency of the part of speech in a certain session activity, language expression evaluation unit  from the grammar analyzing unit obtains the times and frequency of the occurrence of the part of speech.
The prior art of records alone or in combination failed to teach for claims 1, 13, and 17, “performing a comparison of at least a portion of the one or more subsequent sets of telemetry data to at least a portion of the initial set of telemetry data; updating the initial telemetry data collection frequency value by applying the one or more machine learning techniques to information resulting from the comparison.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/ Primary Examiner, Art Unit 2656